Howard, J., orally,
The reported evidence shows, that the debt was originally due from Knowlton, and that he had *355procured the plaintiff to become accountable to pay it. The jury were instructed to ascertain to whom the money belonged, which the defendant received. They found it was Stetson’s. The defendant had misappropriated it, and Stetson, under his contract with Knowlton, had to pay the amount a second time. We see no error in the instructions as to the plaintiff's right to reclaim it from the defendant. No demand previous to the suit was necessary.
It is alleged, that the bills were attached. But the defendant fails to show that the attachment was perfected.
The writ does not appear to have been returned. That ground of defence is therefore unsupported. We are all satisfied that the instructions were correct.
Exceptions overruled.